UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1524


TIMOTHY BRYAN LARRIMORE,

                  Plaintiff - Appellant,

             v.

STATE OF NORTH CAROLINA; ALL JUDGES; ALL DISTRICT ATTORNEYS;
ALL LAWYERS; ALL MAGISTRATES; ALL AMERICAN CIVIL LIBERTIES
UNIONS; ALL STATE BARS; ALL JUDICIAL STANDARDS COMMISSIONS;
ALL LOCAL BARS; ALL FEDERAL COURT JUDGES; ALL FEDERAL COURT
DISTRICT ATTORNEYS; ALL FEDERAL COURT MAGISTRATES; ALL
MASONIC LODGES; ALL SHERIFFS; ALL POLICE OFFICERS; ALL
BAILIFFS;   ALL  DEPUTIES;   ALL   LAW   COLLEGES;  ALL   LAW
ENFORCEMENTS; ALL NORTH CAROLINA HOUSE OF REPRESENTATIVES
MEMBERS; ALL NORTH CAROLINA SENATE MEMBERS; ALL FEDERAL
BUREAU OF INVESTIGATION EMPLOYEES; ALL STATE BUREAU OF
INVESTIGATION EMPLOYEES; ALL BAR ASSOCIATIONS; ALL COUNTY
GOVERNMENTS; ALL COUNTY EMPLOYEES; ALL COUNTY COMMISSIONERS;
ALL MAYORS; ALL CITY GOVERNMENTS; ALL TOWN GOVERNMENTS; ALL
COUNTY   ATTORNEYS;   ALL   CITY   ATTORNEYS;   ALL   ELECTED
GOVERNMENT, FEDERAL, STATE, COUNTY, CITY, TOWNS; ALL ELECTED
GOVERNMENT OFFICIALS; ALL COLLEGE SORORITIES; ALL CLUBS,

                  Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (7:09-cv-00037-D)


Submitted:    August 26, 2009                 Decided: September 1, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.
Affirmed by unpublished per curiam opinion.


Timothy Bryan Larrimore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Timothy Bryan Larrimore appeals the district court’s

order   dismissing   his     complaint   as    frivolous   and    imposing

monetary sanctions and a prefiling injunction.          We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.               Larrimore v.

North Carolina, No. 7:09-cv-00037-D (E.D.N.C. April 2, 2009).

We   deny   Larrimore’s    pending   motions   and   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                     3